Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 2, 2012, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was hired as a sales representative. After working on the job for three days, she failed to report to work on her fourth day. She telephoned from home that day and left a message for the employer’s owner, complaining that the manager he had assigned to train her was not training her properly and she requested that the owner return her call. Later that day, prior to receiving a return call, claimant telephoned the employer’s human resources representative and informed her that she was resigning. The Unemployment Insurance Appeal Board denied claimant’s application for unemployment insurance benefits upon the ground that she voluntarily left her employment without good cause. Claimant appeals.
We affirm. The Board’s decision that claimant left her employment without good cause is supported by substantial evidence. <£[G]eneral dissatisfaction with working conditions, including the employer’s training procedures, does not constitute good cause for leaving employment” (Matter of Forman [Commis*918sioner of Labor], 3 AD3d 642, 643 [2004] [internal quotation marks and citation omitted]; accord Matter of Prince [Commissioner of Labor], 100 AD3d 1322, 1322 [2012]). Further, claimant failed to take steps to protect her employment by giving her employer an opportunity to address her concerns (see Matter of Jennings [Bay Brokerage — Commissioner of Labor], 79 AD3d 1559, 1560 [2010]; Matter of Kelly [A-1 Tech., Inc. — Commissioner of Labor], 65 AD3d 1405, 1406 [2009]). Accordingly, we find no reason to disturb the Board’s decision.
Rose, J.P., Stein, Spain and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.